3 N.Y.3d 693 (2004)
In the Matter of the Estate of MARION T. FAYO, Also Known as MARION FAYO, Deceased.
ROSALIE CERIALE, Respondent;
MARGARET FAYO, Appellant.
Court of Appeals of the State of New York.
Submitted July 12, 2004.
Decided September 14, 2004.
*694 Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that dismissed the appeal from the Surrogate's Court's decision, dismissed upon the ground that no motion for leave to appeal lies from an Appellate Division order dismissing an appeal from a decision (see CPLR 5602); motion for leave to appeal otherwise denied.